COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Shameka Andrea Smith v. Aldine Independent School District

Appellate case number:    01-17-00700-CV

Trial court case number: 2007-32410

Trial court:              61st District Court of Harris County

       The en banc court has voted to deny appellant’s motion for en banc reconsideration. It is
ordered that the motion for en banc reconsideration is denied.

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.

Judge’s signature: /s/ Harvey Brown
                    Acting for the En Banc Court


Date: January 25, 2018